ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Team Hall Venture, LLC, dba                   )      ASBCA No. 60823
 Limeberry Frozen Yogurt                      )
                                              )
Under Contract No. MCH 14-074                 )

APPEARANCE FOR THE APPELLANT:                        Mr. Jay B. Hall
                                                      Owner

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     Evan C. Williams, Esq.
                                                      Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE MCILMAIL

        Appellant seeks breach damages arising from the shutdown of the concession
that it owned and operated on a military base.

                                 FINDINGS OF FACT

        In June 2014, the Army and Air Force Exchange Service (the Exchange) awarded a
contract to appellant, Team Hall Venture, LLC, dba Limeberry Frozen Yogurt, for
appellant to operate (for up to ten years) a frozen yogurt concession at a "food court" on
Joint Base Lewis-McChord in Tacoma, Washington (R4, tab 1 at 1; tr. 1/16-17, 153). The
concession opened in November 2014, and had to close from time to time (including for
one, approximately 57-day period) due to rodent infestation and flooding from a floor drain
in the building in which the food court was located (R4, tab 31 at 169; tr. 1/11, 14-19, 37,
40, 54-56, 63, 96-100, 108-11, 140-41, 2/41, 101-02). The concession ceased operations
on June 30, 2016; by the next day, the parties had entered a contract amendment in which
they terminated the contract (R4, tab 31 at 169; tr. 1/90-93, 209-10, 2/42, 96, 106, 254).
That "termination agreement" provides:

              The contractor hereby releases the Army and Air Force
              Exchange Service (the Exchange) from any and all
              obligations related to this contract, and waives any claim
              against the Exchange for monetary or other relief to this
              contract, including any that may arise in the future, to
              include the time period of 1-17 July 2016.
      (R4, tab 31 at 169) (Emphasis added) The agreement contains the mark "X" in a box
      against the words "CONTRACT (AGREEMENT)" (id.). Appellant represented during the
      hearing that the government added the "X" after appellant signed the agreement (tr. 1/92),
 I    but admitted that the release language above was present when appellant signed (tr. 2/254).

 1           In September 2016, appellant presented to the contracting officer a certified claim in

 I    the amount of$673,193.44, almost all of that in alleged losses for the eight-year period that
      followed the termination of the contract (R4, tab 34 at 178). On September 23, 2016, the

 I    contracting officer denied all but $29,521.78 of appellant's claim (R4, tab 35 at 185).

 f                                            DECISION
 I!           Appellant now seeks $205,193.44 in breach damages (see app. br. at 3). In the
 j
      termination agreement, appellant waived any claim against the Exchange for monetary or
      other relief to the concession contract. See Great America Construction Co., ASBCA
      Nos. 60437, 60501, 16-1BCA136,460 at 177,678 (general release barred all claims).
      Appellant points out (app. reply br. at 10-11) that, when asked during the hearing what the
      release covered, government counsel represented that "the record shows that what was
      intended was a release for future damages from 1 to 17 July, 2016" (tr. 1/93). Contract
      interpretation is a matter of law, Hills Materials Co. v. Rice, 982 F.2d 514, 516 (Fed. Cir.
      1992), and we see no such limitation in the waiver. In any event, in its post-hearing brief,
      the government relies upon the waiver as a bar to all appellant's claims (see gov't br.
      at 16). Appellant also says that after it signed the termination agreement, the government
      altered it (app. reply br. at 10), but the only addition appellant has pointed to is the "X" in
      the box against the words "CONTRACT (AGREEMENT)." We do not find that such an
      "alteration" would relieve appellant from its waiver. Moreover, appellant confirms that
      when it signed the agreement, the release language was present. Because appellant
      waived any claim against the Exchange for monetary or other relief to the contract, the
      appeal, in which appellant claims money related to its concession contract, is denied.

                                               CONCLUSION

             The appeal is denied.



I            Dated: July 10, 2018



I
I
1f!
                                                          Administrative Judge
                                                          Armed Services Board
                                                          of Contract Appeals

      (Signatures continued)
     I concur                                         I concur


       ~            ..

     RICHARD SHACKLEFORD                              J. REID PROUTY
     Administrative Judge                             Administrative Judge
     Acting Chairman                                  Vice Chairman
     Armed Services Board                             Armed Services Board
     of Contract Appeals                              of Contract Appeals



           I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
    Services Board of Contract Appeals in ASBCA No. 60823, Appeal of Team Hall Venture,
I   LLC, dba Limeberry Frozen Yogurt, rendered in conformance with the Board's Charter.

i         Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




'



I
t




                                               3